          Case 1:19-cv-11479-PKC Document 43 Filed 07/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
ABSOLUTE NEVADA, LLC,

                                 Plaintiff,                               19-cv-11479 (PKC)

                -against-
                                                                             ORDER
GRAND MAJESTIC RIVERBOAT COMPANY
LLC,

                                  Defendant.
------------------------------------------------------------x

CASTEL, U.S.D.J.

               The Show Cause Hearing will proceed as scheduled on August 4, 2020 at 2:00 p.m.

in Courtroom 11D of the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street,

New York, New York 10007. To facilitate access to the Courthouse on the day of the hearing,

follow the instructions attached to this Order. Remote public access to this proceeding is available

through the following call-in information:

               Dial-in:          (888) 363-4749

               Access Code: 3667981



                SO ORDERED.

                                                          ________________________________
                                                                    P. Kevin Castel
                                                              United States District Judge
Dated: New York, New York
       July 28, 2020
         Case 1:19-cv-11479-PKC Document 43 Filed 07/28/20 Page 2 of 2




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.
